Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered February 26, 1997, convicting him of criminal possession of a weapon in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the hearing court should have suppressed his statements because the police prevented his counsel on an unrelated pending case from seeing or contacting him. Since the defendant was arrested based upon and interrogated about the charges in the instant case, which is unrelated to the pending case for which the defendant had representation, the defendant was competent to waive his right to counsel, in the absence of counsel, as to matters regarding this case (see, People v Steward, 88 NY2d 496, 502). Moreover, the evidence presented at the suppression hearing demonstrated that the defendant knowingly, intelligently, and voluntarily waived his Miranda rights, including the right to counsel (see, People v Santiago, 72 NY2d 836).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or relate to harmless error in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 241-242). S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.